[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


         United States Court of Appeals
                      For the First Circuit


No. 01-1766

                            ANGEL PENA,

                            Petitioner,

                                v.

              IMMIGRATION AND NATURALIZATION SERVICE,

                            Respondent.


ON PETITION FOR REVIEW FROM THE BOARD OF IMMIGRATIONS APPEALS



                              Before

                        Boudin, Chief Judge,

               Torruella and Selya, Circuit Judges.


     Jorge Guttlein and Aranda & Guttlein on brief for
petitioner.
     Robert D. McCallum, Jr., Assistant Attorney General, Mark
C.   Walters,  Assistant   Director,  Office   of  Immigration
Litigation, U.S. Dep't of Justice, and Arthur L. Rabin, Trial
Attorney, on brief for respondent.




                          JANUARY 8, 2002
            SELYA, Circuit Judge.       This is a petition for review

filed by Angel Pena, a native and citizen of the Dominican

Republic.    In it, the petitioner challenges the decision of the

Board of Immigration Appeals (BIA) upholding an immigration

judge's denial of his motion to reopen.         The motion to reopen

followed several years after the immigration judge's in absentia

order deporting the petitioner under former section 242B(c) of

the Immigration and Nationality Act (INA), 8 U.S.C. § 1252b(c)

(1994 & Supp. I 1995), repealed by Illegal Immigration Reform

and Immigrant Responsibility Act of 1996 (IIRIRA), tit. III,

§306, Pub. L. 104-208, 110 Stat. 3009 (1996).

            The facts are straightforward.      On May 30, 1990, the

petitioner entered the United States without inspection and was

apprehended.    He admitted his illegal entry and the Immigration

and   Naturalization    Service     (INS)    instituted   deportation

proceedings by serving him with an order to show cause (OSC).

The OSC specifically notified the petitioner that he was to

appear for a hearing before an immigration judge at a "date,

time and place to be set by the Immigration Court."          The OSC

also advised him that if he failed to appear, he could be

ordered deported in absentia.

            The INS released the petitioner on bond and, on June

28, 1990, sent written notice of the time, date, and place of


                                  -3-
the petitioner's hearing to him at the address he had furnished.

The notice was returned by the United States Postal Service with

a   notation    that    delivery     had   been    attempted     but    that   the

addressee      (the    petitioner)    was    not    known   at    the    address

specified.      The INS did not make any further attempt to notify

the petitioner, and he failed to attend the hearing.                      In his

absence, the immigration judge found by clear, convincing, and

unequivocal evidence that he was deportable on the charges

limned in the OSC and ordered him deported to the Dominican

Republic.      Notice of the immigration judge's decision was sent

to the petitioner at the same address.              This notification, too,

was returned to the sender.

            Several years passed.          The petitioner left the United

States for a month and was apprehended while attempting to

reenter.     He then tried to reopen his deportation proceedings.

On June 21, 1999, the immigration judge denied his motion on the

ground that, in the original proceeding, "service was sufficient

and notice was proper."       As an alternate ground, the immigration

judge found that the petitioner's departure from the United

States after the issuance of the deportation order rendered any

attempt to reopen the proceedings susceptible to the bar of 8

C.F.R. § 3.23(b)(1).        On February 28, 2001, the BIA summarily




                                      -4-
affirmed the immigration judge's decision.                   This petition for

review followed.

             We need not tarry.       Notice of the date, time, and place

of the deportation hearing was sent to the petitioner at the

address he had furnished.            That notice was given in accordance

with   the    statute   then    in     effect,    INA    §    242B(a)(2)    (now

repealed), and with the applicable regulations, 8 C.F.R. §

3.15(d)(2) (1996).      As a procedural matter, then, the petitioner

— who never filed a change of address with the INS — has scant

basis to complain.

             The petitioner attempts to blunt the force of this

conclusion     by   alleging    that     the     INS's   former    system    for

notifying aliens of deportation hearings (now substantially

revised)     violated   his    due    process    rights.       This   argument,

however, comes too late:        because the petitioner failed to raise

his due process claim before the immigration judge or the BIA,

he is precluded from raising it here.               See Mendes v. INS, 197
F.3d 6, 12 (1st Cir. 1999); Bernal-Vallejo v. INS, 195 F.3d 56,

64 (1st Cir. 1999); Martinez-Zelaya v. INS, 841 F.2d 294, 296

(9th Cir. 1988); cf. Athehortua-Vanegas v. INS, 876 F.2d 238,

240 (1st Cir. 1989) (explaining that, as a predicate to judicial



                                       -5-
review, a petitioner must have told the BIA why he contends that

the immigration judge's decision was wrong).

         We need go no further.1    The petitioner's due process

claim has not been preserved and the INS appears to have turned

square corners by complying literally with the notification

requirement in effect at the relevant time.    Accordingly, the

petition for review is denied and dismissed.



It is so ordered.




    1 In particular, we need not reach — and take no view of —
the INS's argument that the petitioner, by departing from the
United States and returning to the Dominican Republic after he
was ordered deported by the immigration judge, divested both the
BIA and this court of jurisdiction.

                              -6-